Citation Nr: 9931327	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  96-26 148	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in New York, New York


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
multiple joints.

2.  Entitlement to an increase in a 20 percent rating for 
residuals of fracture of the left radius and ulna.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 1995 
rating decision by the RO which denied service connection for 
arthritis of multiple joints (including the fingers of the 
right hand, right arm, neck, shoulders, and knees), and which 
denied an increase in a 20 percent rating for residuals of 
fracture of the left radius and ulna.


FINDINGS OF FACT

1.  The veteran has not submitted competent evidence to show 
a plausible claim for service connection for osteoarthritis 
of multiple joints.

2.  The veteran's residuals of fracture of the left radius 
and ulna are manifested by some malunion and full range of 
motion of the wrist.


CONCLUSIONS OF LAW

1.  The claim for service connection for osteoarthritis of 
multiple joints is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The criteria for a rating in excess of 20 percent for 
residuals of fracture of the left radius and ulna have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Codes 5003, 5010, 5211, 5212, 5214, 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active service in the Navy from May 1943 to 
December 1945.  His service medical records show that in 
November 1943 he was admitted to sick bay with complaints of 
painful swelling and deformity of the left arm.  He stated he 
injured his arm while boxing.  X-ray studies revealed a 
simple fracture of the radius with some displacement of 
parts.  His left arm fracture was reduced and the arm was 
casted.  In December 1945, as part of his service discharge 
examination, he underwent an orthopedic consultation, at 
which time he complained of aching pain in the left wrist and 
weakness of the grip of the left hand since the prior left 
arm fracture.  Physical examination revealed the veteran had 
abnormal mobility of the distal end of the ulna.  He also had 
limitation of flexion and extension at the wrist and loss of 
grip strength.  A December 1945 service discharge examination 
noted the veteran had a history of a simple fracture of the 
left radius and currently had no limitation of motion.  The 
service medical records are negative for osteoarthritis of 
any joint. 

In December 1945, the veteran filed a claim for service 
connection for residuals of a left wrist fracture.

In March 1946, the RO granted service connection for 
residuals of a fracture of the left arm, assigning a 20 
percent rating.

A January 1948 VA examination report reveals the veteran was 
right handed and that he fractured his left forearm just 
above the wrist.  On examination, the veteran complained of 
having occasional pain of the left arm.  X-ray studies of the 
left forearm and wrist showed evidence of an old healed 
fracture at the junction of the middle and distal one-third 
of the radius.  The fragments had united with slight anterior 
angulation at the fracture site.  There was also an ununited 
fracture of the styloid process of the ulna.  In addition to 
the separated styloid process, a tiny chip of bone was seen 
adjacent to the distal end of the ulna.  Residuals of a 
fracture of the left forearm was diagnosed.  

In February 1948, the RO recharacterized the service-
connected disability as residuals of fracture of the left 
radius and ulna, and the 20 percent rating was continued.

A July 1956 VA examination noted the veteran was not 
receiving treatment of the left arm.  Physical examination 
revealed slight medial bowing of the left distal forearm and 
tenderness of the forearm area.  He had  full wrist and elbow 
motion.  X-rays showed very mild anterior bowing of the 
radius, and it was noted the fracture site was near the 
junction of the middle and distal thirds of the bone.  The 
diagnosis was fracture of the left forearm.  

In August 1956, the RO reduced the rating for residuals of a 
fracture of the left radius and ulna to 10 percent.

VA outpatient treatment reports from 1976 show that the 
veteran stated he had bilateral knee pain which had its onset 
approximately three years prior.  X-rays showed 
osteoarthritis of the knees.  Cervical compression syndrome 
was also noted, as well as complaints of pain of the left 
wrist.

VA outpatient treatment records from 1977 show the veteran 
reporting having arthritis in multiple joints.  His treatment 
primarily involved the knees and left wrist.  X-rays showed 
osteoarthritis of the knees and arthritis of the left wrist.  
He also complained of cervical spine pain, and X-rays showed 
mild degenerative changes.

On November 1977 VA examination, the veteran complained of 
constant pain in the left arm.  He stated he had loss of 
strength and grip.  X-rays of the left arm showed a well-
healed fracture of the radius and styloid process of the 
ulna, and degenerative changes of the carpal scaphoid 
compatible with old trauma.  The diagnosis was residuals of a 
fracture of the left radius and ulna with an old firmly 
united fracture.

In a December 1977 decision, the RO granted an increased 
rating to 20 percent for residuals of the left arm fracture.

VA outpatient treatment reports from 1979 to 1981 show the 
veteran was noted to have arthritis, confirmed by X-ray 
studies, of the left shoulder and cervical spine.  During 
this time, he also complained of bilateral knee pain, and the 
diagnosis was arthritis.  The records mention that cervical 
spine arthritis was causing pain in the neck and both upper 
extremities.

An October 1981 VA examination report reveals a diagnosis of 
residuals of a left forearm and wrist injury.

Private outpatient treatment reports from 1989 to 1994 show 
that the veteran complained of left shoulder pain and 
bilateral knee pain.  X-ray studies of the left shoulder 
revealed mild degenerative joint disease, and X-ray studies 
of the knees revealed severe osteoarthritis.  He was also 
noted to have arthritis of the left wrist.

In a May 1994 letter, Donald J. Rose, M.D. stated the veteran 
was a former baseball player who had a 20 year history of 
bilateral knee pain which had progressively worsened.  Dr. 
Rose reported the veteran had several knee injuries while 
playing baseball and handball in the past.  He reported MRI 
and X-ray studies revealed advanced degenerative arthritis of 
the knees.

In November 1994, the veteran filed a claim for an increased 
rating for residuals of a fracture of the left radius and 
ulna.  He also reported arthritis was getting worse as he got 
older.  

In a September 1995 statement, the veteran said that 
approximately one year after receiving a fracture of the left 
radius and ulna he began to feel pain and stiffness in the 
fingers, arm, neck, and shoulder.  He said that over the 
years the pain and stiffness spead to all his joints.  He 
related he was informed by his doctor that he had 
osteoarthritis which could be attributed to an old injury.  
He claimed the only injury he had was a fracture of the left 
radius which was incurred in service.

Private outpatient treatment reports from 1995 show the 
veteran was treated for arthritis of multiple joints 
including the knees.

In December 1995, the RO denied an increased rating for 
residuals of a left arm fracture, and denied service 
connection for arthritis of multiple joints (including the 
fingers of the right hand, right arm, neck, shoulders, and 
knees).

In statements submitted in late 1995 and early 1996, the 
veteran stated he was 78 years old and suffered with 
arthritis throughout his body which he did not have prior to 
service.  He claimed he left service with arthritis which 
started in his left arm.  He said he developed arthritis of 
various areas of his body including the arms, shoulders, 
neck, knees, back, and hips.

During an August 1996 RO hearing, the veteran testified he 
took pain medication for pain of the left wrist.  He also 
stated he had weakness of the left hand.  He reported he 
would occasionally drop items he would hold in the left hand.  
He stated he currently had arthritis in multiple joints.  He 
stated prior to service discharge he had pain in the left 
shoulder, left arm, shoulder and neck.  He related he 
eventually developed pain in the back, hips, and knees but 
had developed those conditions after service.  He reported 
his hip doctor stated the arthritis in his joints was the 
result of his service injury to the left arm.

On a September 1996 VA neurological examination, the veteran 
reported having pain and numbness of the left hand dorsum 
which radiated up the left forearm and arm and up to the 
body.  The assessments were possible left shoulder arthritis 
and rule out causalgia due to old left upper extremity 
fracture.

VA orthopedic examinations in September 1996 revealed the 
veteran's left wrist had 70 degrees of dorsiflexion, 80 
degrees of palmar flexion, 45 degrees of ulnar deviation, and 
20 degrees of radial deviation.  The right wrist had the same 
motion.  He was noted to abduct and adduct his left fingers 
normally.  He could make a complete fist with his left hand.  
The left fingertips touched the median transverse fold of the 
palm.  He had good grasping of the left hand.  X-ray studies 
of the left forearm and wrist revealed an old fracture with 
bone remodeling in the distal third of the radius, an old 
fracture of the ulnar styloid process, cystic changes in the 
distal part of the ulna, and normal radiocarpal and 
intercarpal joint spaces.  X-rays also showed an old fracture 
of the right ulnar styloid process.  X-rays of the cervical 
spine revealed degenerative disc disease from C3 to C7.  Left 
shoulder X-ray studies revealed minimal narrowing of the 
acromioclavicular and glenohumeral joint space.  Examination 
diagnoses included degenerative disc disease of the cervical 
spine, old bilateral fracture of the ulna styloid with cystic 
changes of the distal ulna, and minimal narrowing of the left 
shoulder joint space.

In December 1996, the VA physician who performed the 
orthopedic examination offered the opinion that the veteran's 
generalized osteoarthritis in multiple joints was not due to 
the old fracture in the left wrist.  The physician stated 
that no history of etiology was given except in 1944 he was 
loading shell when a shell case weighing 40 pounds fell on 
his left forearm fracturing his left forearm and wrist.  The 
physician noted the veteran was 79 years old and that age may 
be the cause of his arthritis.

In January 1997 statement, the veteran reasserted his 
contention regarding entitlement to an increased rating for 
the service-connected residuals of a left arm fracture.  He 
also seemed to be claiming the arthritis in multiple joints 
was related either to service or to his service-connected 
left arm fracture residuals.







II.  Analysis

A.  Service connection for osteoarthritis of multiple joints

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Certain chronic diseases, including arthritis, which become 
manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
an established service-connected condition.  38 C.F.R. 
§ 3.310.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease (or an 
established service-connected condition, in a claim for 
secondary service connection) and the current disability 
(medical evidence).  Libertine v. Brown, 9 Vet.App. 521 
(1996); Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran claims he has osteoarthritis in multiple joints 
due to service or as secondary to the service-connected 
residuals of fracture of the left arm.  Any traumatic 
arthritis of the left wrist is already considered part of the 
service-connected residuals of fracture of the left arm.  The 
current claim for service connection pertains to arthritis of 
all other joints (the RO has noted claimed arthritis of the 
fingers of the right hand, right arm, neck, shoulders, and 
knees; and it appears the veteran also alleges arthritis in 
additional areas of the body such as the back and hips).  The 
determinative question in the instant case is whether the 
veteran has submitted evidence of a well grounded claim for 
service connection.

Medical records from the veteran's 1943-1945 active duty do 
not show arthritis of any joints, nor is there evidence of 
arthritis within the year after service as required for a 
presumption of service incurrence.  Osteoarthritis of 
multiple joints (such as the knees, cervical spine, and left 
shoulder) is first shown in and after 1976, more than three 
decades after service.  The 1996 VA examiner opined multiple 
joint arthritis was not related to service of the service-
connected residuals of a left arm fracture, and the veteran 
has submitted no medical evidence to support such a nexus.  
Without competent medical evidence of causality, the claim 
for service connection for osteoarthritis of multiple joints 
is not well grounded.  Libertine, supra; Caluza, supra.  

The veteran's assertions on causality are insufficient to 
establish a well-grounded claim of service connection, since 
he is a layman and is not competent to offer medical opinions 
regarding diagnosis or causation.  Grottveit v. Brown, 5 
Vet.App. 91 (1993).  Likewise, the veteran's hearing 
testimony and statements to the effect that he was told by a 
physician that his arthritis is related to the service-
connected left arm fracture cannot be considered competent 
medical evidence of a nexus; a layman's account of what a 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).

Since the veteran has not submitted any competent medical 
evidence of causality, his claim of service connection for 
arthritis of multiple joints must be denied as not well 
grounded.  38 U.S.C.A. § 5107(a).




B.  Increased rating for residuals of fracture of the left 
radius and ulna

The veteran's claim for an increase in a 20 percent rating 
for his service-connected residuals of fracture of the left 
radius and ulna is well grounded, meaning plausible.  The 
file shows that the RO has properly developed the evidence, 
and there is no further VA duty to assist the veteran with 
his claim.  38 U.S.C.A. § 5107(a).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's left arm is his minor upper extremity.  When a 
minor upper extremity is involved, impairment of the ulna is 
rated 10 percent when there is malunion with bad alignment.  
A 20 percent rating is assigned when there is ulna nonunion 
of the upper half, with false movement, without loss of bone 
substance or deformity or when there is nonunion in the lower 
half.  A 30 percent rating is assigned when there is nonunion 
in the upper half with false movement and loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.  
38 C.F.R. § 4.71a, Code 5211.

Impairment of the radius of the minor extremity is rated 10 
percent when there is malunion with bad alignment.  The 
condition is rated 20 percent when there is radius nonunion 
in the lower half, with false movement, without loss of bone 
substance or deformity or when there is nonunion in the upper 
half.  A 30 percent rating is assigned when there is nonunion 
in the lower half with false movement with loss of bone 
substance (1 inch (2.5 cms.) or more) and marked deformity.  
38 C.F.R. § 4.71a, Code 5212.

The veteran's service-connected disorder includes any 
traumatic arthritis of the left wrist.  Arthritis is rated 
based on limitation of motion.  38 C.F.R. § 4.71a, Codes 
5003, 5010.  A 10 percent rating is the highest rating to be 
assigned for limitation of motion of the minor or major 
wrist, and such is assigned when dorsiflexion of the wrist is 
less than 15 degrees or when palmar flexion is limited in 
line with the forearm.  38 C.F.R. § 4.71, Code 5215.  A 20 
percent rating is assigned for the minor wrist when it is 
ankylosed in a favorable 20 to 30 degrees of dorsiflexion.  A 
30 percent rating is assigned with the minor wrist is 
ankylosed in any position except favorable.  38 C.F.R. 
§ 4.71a, Code 5214

The record demonstrates the veteran complains of pain, 
weakness, and numbness of the left wrist.  Physical 
examination in 1996 revealed he has left wrist motion of 70 
degrees of dorsiflexion, 80 degrees of palmar flexion, 45 
degrees of ulnar deviation, and 20 degrees of radial 
deviation.  These findings represents full range of motion of 
the wrist.  38 C.F.R. § 4.71, Plate I.  The examination also 
showed he has good grasping of the left hand.  Examination 
findings do not show even the criteria for a 10 percent 
rating under Code 5215 for limitation of motion of the left 
wrist.  Assuming he has arthritis of the left wrist and some 
limitation due to pain on use, such would only support a 10 
percent rating under Codes 5003 and 5010.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
left wrist is not ankylosed, and a rating under Code 5214 
concerning ankylosis is not in order.

Some records from over the years show slight malunion from 
the old left arm fractures, and even if there was bad 
alignment (which is not evident) this would warrant only a 10 
percent rating under Codes 5211 and 5212.  As there is no 
evidence of nonunion with the additional criteria listed in 
these codes, a higher rating is not permitted under such 
codes.

The preponderance of the evidence is against the claim for an 
increase in the current 20 percent rating for residuals of 
fracture of the left radius and ulna.  Thus, the benefit-of-
the doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

Service connection for osteoarthritis of multiple joints is 
denied.

An increased rating for residuals of fracture of the left 
radius and ulna is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

